DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Remarks filed 07/20/2022. 
3. Please note claims 1-20 are pending and claims 1, 8 and 15 are independent.
Information Disclosure Statement
4. The information disclosure statements filed 07/22/2022 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been signed as attached.
Claim Objections
5. Claim 8 is objected to because of the following informalities:  
As per claim 8, the claim recites “… the operations performed by the processor comprising:
includes a descriptor and an indication that indicates that a unique answer to the question is expected; determining …”, in which “includes” seems to be a typographical error of “including”.
Appropriate correction is required.
Response to Arguments
6. Applicant's arguments filed  have been fully considered. As per the Examiner’s responses, please refer to below discussions.
6.1. On 35 U.S.C. 101 based rejections, Concerning the Applicant’s arguments that “”At least independent claims 1, 8, and 15 improves the operations of a natural language based question answering system in a computational device and therefore results in an improvement to the operations of a computational device, and are therefore directed to technological improvements and therefore under Prong 1 of the Subject Matter Eligibility guidelines of USPTO are not directed to an abstract idea.
Additionally, many of the operations included in independent claims 1, 8, 15, such as "iteratively generating more restrictive descriptors via a selection model based on metadata associated with the question until the descriptor targets are consistent" cannot be performed mentally, and therefore at least the independent claims 1, 8, 15 are not directed to an abstract idea.””, the Examiner respectfully submits that application is mainly dedicated to “receiv[ing] a question that includes a descriptor and an indication that indicates that a unique answer to the question is expected””.
The descriptors as claimed seems to be related to the terms, words, and phrases of a question and its matching or corresponding counterparts over a set of documents. 
With respect to “generating more restrictive descriptors via a selection model based on metadata associated with the question until the descriptor targets are consistent”, a process that seems can be mentally performed as the selection model, without clarification from the claim text, being interpreted a set of process steps for selection by grouping. The set of process steps can be mentally processed repeatedly or recursively, with or without a paper and pencil.
To further clarify the grounds previously set forth, the instant action regarding the rejection has been conducted based on limitation to limitation and claim to claim analysis as guided by the Subject Matter Eligibility guidelines of USPTO.
6.2. On 35 U.S.C. 103 based rejections, Concerning the Applicant’s arguments that “”The newly added claim requirements of "wherein the determined descriptor targets are consistent, in response to all the determined descriptor targets referring to an identical entity, and wherein the determined descriptor targets are inconsistent, in response to all the determined descriptor targets not referring to the identical entity" are supported by at least paragraph 20 of the Application.
Applicants respectfully submit that while the cited Odubiyi at least discusses document analysis and an answer extraction process to questions, and while the cited Shriberg at least discusses question processing based on modeling systems, neither the cited Odubiyi nor the cited Shriberg teach or suggest the new claim requirements”, the Examiner respectfully agreed with the Applicant’s assessment and further respectfully incorporated a new reference published to Dehlinger as a cure to the deficiency stated by the Applicant.
Claim Rejections - 35 USC § 101
7. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefore, subject to the conditions and requirements of this title.

7.1. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Examples of abstract ideas include certain method for manipulating data; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014). The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

As per claim 8:
Step 1:
The claim recites “… a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations performed by the processor comprising [method performed]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Step 2A – prong one:
The claim recites “includes a descriptor and an indication that indicates that a unique answer to the question is expected; determining instances of matching descriptors and descriptor targets from a set of documents;”, 
which is a process involve question and answer by determining question constituents on documents that can be performed by viewing visually and, as such, it can be considered and can be performed a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). [See MPEP 2106.04(a)(2) III for mental concepts grouping of abstract ideas].

The claim further recites “comparing the determined descriptor targets for consistency, wherein the determined descriptor targets are consistent , in response to all the determined descriptor targets referring to an identical entity, and wherein the determined descriptor targets are inconsistent , in response to all the determined descriptor targets not referring to the identical entity”. 
The process, again, can be performed by viewing visually and even for arguments purposes, the process may require calculation while performing comparing the question constituents that appears over documents, however, 
“A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.
Examples of mathematical calculations recited in a claim include: …
v. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979); and
vi. calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). [See MPEP 2106.04(a)(2) I. MATHEMATICAL CONCEPTS].

The claim continues to recite:
“in response to determining that the determined descriptor targets are inconsistent, iteratively generating more restrictive descriptors via a selection model based on metadata associated with the question until the descriptor targets are consistent; and returning an answer to the question from consistent descriptor target.” 
Generating and returning more restrictive question constituents as answer to question constituting of constituents via a selection model is a process of collecting and grouping by a defined set of steps as a model that can be performed mentally.
A process can be mentally performed can also be performed iteratively until a result is acceptable mentally.
Accordingly, the process is a “mathematical concepts grouping” which is “defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).” , “”More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea,")”. [See MPEP 2106.04(a)(2) I. MATHEMATICAL CONCEPTS].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.

As per claim 15:
Step 1:
The claim recites “… the computer program	product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to	“[perform]” the method. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of manufacture.
Step 2A – prong one:
The claim recites “receiving a question that includes a descriptor and an indication that indicates that a unique answer to the question is expected; determining instances of matching descriptors and descriptor targets from a set of documents;”, 
which is a process involve question and answer by receiving question constitutes of constituents and determining question constituents on documents that can be performed by viewing visually and, as such, it can be considered and can be performed a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). [See MPEP 2106.04(a)(2) III for mental concepts grouping of abstract ideas].

The claim further recites “comparing the determined descriptor targets for consistency, wherein the determined descriptor targets are consistent , in response to all the determined descriptor targets referring to an identical entity, and wherein the determined descriptor targets are inconsistent , in response to all the determined descriptor targets not referring to the identical entity”. 
The process, again, can be performed by viewing visually and even for arguments purposes, the process may require calculation while performing comparing the question constituents that appears over documents, however, 
“A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.
Examples of mathematical calculations recited in a claim include: …
v. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979); and
vi. calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). [See MPEP 2106.04(a)(2) I. MATHEMATICAL CONCEPTS].

The claim continues to recite:
“in response to determining that the determined descriptor targets are inconsistent, iteratively generating more restrictive descriptors via a selection model based on metadata associated with the question until the descriptor targets are consistent; and returning an answer to the question from consistent descriptor target.” 
Generating and returning more restrictive question constituents as answer to question constituting of constituents via a selection model is a process of collecting and grouping by a defined set of steps as a model that can be performed mentally.
A process can be mentally performed can also be performed iteratively until a result is acceptable mentally.
Accordingly, the process is a “mathematical concepts grouping” which is “defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).” , “”More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea,")”. [See MPEP 2106.04(a)(2) I. MATHEMATICAL CONCEPTS].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two: 
The claim also recites “the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to	perform operations,”; however, this is mere program code to implement the judicial exception using a computer which does not integrate the judicial exception into a practical application [See MPEP 2106.05(d) and MPEP 2106.05(f) (2) “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”].
Taking the claim as a whole, there is the judicial exception with mere instruction to implement the exception using a computer in its ordinary capacity.
Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes computer	readable program	code embodied to implement the judicial exception using a computer in its ordinary capacity; however, this does not amount to significantly more than the judicial exception itself [See MPEP 2106.05(f) (2) “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”].
Taking the claim as a whole, there is the judicial exception with mere instruction to implement the exception using a computer in its ordinary capacity.
Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself.

As per claim 1:
Step 1:
The claim recites A method, comprising operations to “[perform]” the method. Is the claim to a process, machine, manufacture or the composition of matter? Accordingly, at step 1, the claimed invention is found to fall within the statutory category of process.
Step 2A – prong one:
The claim recites “receiving a question that includes a descriptor and an indication that indicates that a unique answer to the question is expected; determining instances of matching descriptors and descriptor targets from a set of documents;”, 
which is a process involve question and answer by receiving question constitutes of constituents and determining question constituents on documents that can be performed by viewing visually and, as such, it can be considered and can be performed a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). [See MPEP 2106.04(a)(2) III for mental concepts grouping of abstract ideas].

The claim further recites “comparing the determined descriptor targets for consistency, wherein the determined descriptor targets are consistent , in response to all the determined descriptor targets referring to an identical entity, and wherein the determined descriptor targets are inconsistent , in response to all the determined descriptor targets not referring to the identical entity”. 
The process, again, can be performed by viewing visually and even for arguments purposes, the process may require calculation while performing comparing the question constituents that appears over documents, however, 
“A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.
Examples of mathematical calculations recited in a claim include: …
v. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979); and
vi. calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). [See MPEP 2106.04(a)(2) I. MATHEMATICAL CONCEPTS].

The claim continues to recite:
“in response to determining that the determined descriptor targets are inconsistent, iteratively generating more restrictive descriptors via a selection model based on metadata associated with the question until the descriptor targets are consistent; and returning an answer to the question from consistent descriptor target.” 
Generating and returning more restrictive question constituents as answer to question constituting of constituents via a selection model is a process of collecting and grouping by a defined set of steps as a model that can be performed mentally.
A process can be mentally performed can also be performed iteratively until a result is acceptable mentally.
Accordingly, the process is a “mathematical concepts grouping” which is “defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).” , “”More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea,")”. [See MPEP 2106.04(a)(2) I. MATHEMATICAL CONCEPTS].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.

As per claims 9, 16 and 2:
The claims recite “The system of claim 8”, “The computer program product of claim 15” and “The method of claim 1”, respectively, “wherein the metadata associated with the question comprises information about a user from whom the question is received”.
In addition to the system of claim 1, the program product of claim 15 and the method of claim 1 rejected above as non-statutory, the claimed subject matter “wherein the metadata associated with the question comprises information about a user from whom the question is received” is further rejected because the question and user information can all be mentally processed visually or orally.
Accordingly, the rationale given for claims 8, 15 and 1 apply, mutatis mutandis.

As per claims 10, 17 and 3:
The claims recite “The system of claim 9”, “The computer program product of claim 16” and “The method of claim 2”, respectively, “wherein the metadata associated with the question also comprises attributes of a query session that includes the question.”.
In addition to the system of claims 8-9, the program product of claims 15-16 and the method of claims 1-2 rejected above as non-statutory, the claimed subject matter “wherein the metadata associated with the question also comprises attributes of a query session that includes the question” is further rejected because the question attributes and if a query including a question can all be mentally processed visually or orally.
Accordingly, the rationale given for claims 8-9, 15-16 and 1-2 apply, mutatis mutandis.

As per claims 11, 18 and 4:
The claims recite “The system of claim 10”, “The computer program product of claim 17” and “The method of claim 3”, respectively, “wherein if an indication of a specific time period is unavailable in the attributes of the query session or in the question then information associated with a more recent time period is provided in the answer”.
In addition to the system of claims 8-10, the program product of claims 15-17 and the method of claims 1-3 rejected above as non-statutory, the claimed subject matter “wherein if an indication of a specific time period is unavailable in the attributes of the query session or in the question then information associated with a more recent time period is provided in the answer” is further rejected because the temporal information concerning question attributes and/or the question self can all be mentally processed visually or orally, optionally with a paper and pencil.
Accordingly, the rationale given for claims 8-10, 15-17 and 1-3 apply, mutatis mutandis.

As per claims 12, 19 and 5:
The claims recite “The system of claim 10”, “The computer program product of claim 17” and “The method of claim 3”, respectively, “wherein if an indication of a geographical location is unavailable in the attributes of the query session or in the question then information associated with a location of the user is provided in the answer”.
In addition to the system of claims 8-10, the program product of claims 15-17 and the method of claims 1-3 rejected above as non-statutory, the claimed subject matter “wherein if an indication of a geographical location is unavailable in the attributes of the query session or in the question then information associated with a location of the user is provided in the answer” is further rejected because the availability of location information concerning question attributes and/or the location of user can all be mentally processed visually or orally, optionally with a pencil and printed geographical map in paper.
Accordingly, the rationale given for claims 8-10, 15-17 and 1-3 apply, mutatis mutandis.

As per claims 13, 20 and 6:
The claims recite “The system of claim 8”, “The computer program product of claim 15” and “The method of claim 1”, respectively, “wherein the more restrictive descriptors are based on an aspect selected from a group consisting of year, demographics and location”.
In addition to the system of claim 1, the program product of claim 15 and the method of claim 1 rejected above as non-statutory, the claimed subject matter “wherein the more restrictive descriptors are based on an aspect selected from a group consisting of year, demographics and location” is further rejected because the temporal, geographical or location information of the more restrictive constituents of question can all be mentally processed visually or orally, optionally with a pencil and printed geographical map in paper.
Accordingly, the rationale given for claims 8, 15 and 1 apply, mutatis mutandis.

As per claims 14 and 7:
The claims recite “The system of claim 8”, and “The method of claim 1”, respectively, “wherein a plurality of restrictor options that have been used are returned with the answer”.
In addition to the system of claim 1, and the method of claim 1 rejected above as non-statutory, the claimed subject matter “wherein a plurality of restrictor options that have been used are returned with the answer” is further rejected because the returning of the more restrictive constituents of question can all be mentally processed visually or orally, optionally with a pencil and paper.
Accordingly, the rationale given for claims 8, and 1 apply, mutatis mutandis.
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1.1. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.1.2. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.1.3. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.2. Claims 1-2, 6, 8-9, 13, 15-16 and 20 are rejected 35 U.S.C. § 103 as being unpatentable over 
ODUBIYI: “METHOD AND SYSTEM FOR AN AUTOMATED CORPORATE GOVERNANCE RATING SYSTEM”, U.S. Patent Application Publication US 20090089126 A1, filed 2008-10-01 and published 2009-04-02, hereafter “ODUBIYI”), in view of 
Shriberg et al.: “SYSTEMS AND METHODS FOR MENTAL HEALTH ASSESSMENT”, U.S. Patent Application Publication US 20190385711 A1, filed 2019-07-26 and published 2019-12-19, hereafter “Shriberg”).

As per claim 1, ODUBIYI teaches a method, comprising: 
receiving a question that includes a descriptor and an indication that indicates that a unique answer to the question is expected (See [0045] and [0047], each of the at least 200 questions supporting the extraction of specific or unique answers for a specific variable; and the questions can be decomposed and categorized them into answer types, such as facts, location, numbers, and people. Here supporting the extraction of specific or unique answers teaches an indication that indicates unique answer expected, and categorized answer types, such as facts, location, numbers, and people for the question reads on question descriptor); and
determining instances of matching descriptors and descriptor targets from a set of documents (See [0003], [0055], [0058] and [0166], retrieving named entities (e.g., locations, people's names, etc.) from document; searching for people and documents from online database of the company's website, company journal and newspapers; and passing the company name provided by the user to the Question Analysis module; and categorizing the questions into question classes to determine the kind of answers for each question, and from the raw text to identify basic parts of documents (e.g., schedule, company name, board structure, board members, audit committee, compensation committee, executive compensation, etc.) and subsequently to extract the entities for further analysis; and accepts company documents and questions, processes them to generate relevant facts from the documents and deliver them to a data server. Here the named entities such as locations, people's names, members, committee, etc. reads on descriptors and descriptor targets, and searching and retrieving or extracting named entities from documents teaches determining instances of matching descriptors and descriptor targets from a set of documents); and 
comparing the determined descriptor targets for consistency (See  [0003], [0055], [0058] and [0166], searching and retrieving or extracting named entities from documents based on raw text teaches the determined entities; and at [0162], the NLP tool tokenizes ontological tern1s and concepts from tables, and POS tag, and matches a variety oftern1s and concepts in text. The two most common approaches are the surface matching answer extraction and semantic type answer extraction. Here surface matching or semantic type for answer extraction teaches comparing the determined descriptor targets for consistency, surface matching or semantic type matching of the extracted named entities teaches comparing the determined descriptor targets for consistency. Matching is interpreted consistent).
ODUBIYI does not explicitly teach wherein the determined descriptor targets are consistent, in response to all the determined descriptor targets referring to an identical entity.
However, as analogous art on retrieving and managing information from documents, Dehlinger teaches wherein the determined descriptor targets are consistent, in response to all the determined descriptor targets referring to an identical entity (See [0038] and [0042], the user can input statements of interest as an input query sentence, a sentence fragments or list of words and/or word groups that are descriptive of the content of a statement or text of interest and to be searched; and a "PID" identifies a particular phrase extracted from a citation-rich document and assigned a separate identifier, so that identical phrases extracted from different documents are assigned different PIDs, although they may have the same citation identifier or tag. Here the identical phrases extracted from different documents reads on the determined descriptor targets are consistent and the particular phrase extracted from a citation-rich document and assigned a separate identifier teaches an identical entity).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine the teaching of Dehlinger with ODUBIYI reference because Dehlinger is dedicated to retrieving, analyzing and managing information from citation rich documents and ODUBIYI is dedicated to developing and deploying an automated corporate governance rating software system and the combined teaching would have enabled ODUBIYI to improve the accuracy of rating by extracting and analyzing data of securities filings to generate answers for users.
ODUBIYI in view of Dehlinger further teaches wherein the determined descriptor targets are inconsistent, in response to all the determined descriptor targets not referring to the identical entity (See Dehlinger: [0050], Each phrase extracted from a document (and identified with one or more cites) is placed in phrase-ID table 54, which has as its key locator, a phrase identifier (PID), where each phrase has a separate identifier. As noted above, identical phrases from different documents are typically assigned different phrase identifier).
ODUBIYI in view of Dehlinger does not explicitly teach in response to determining that the determined descriptor targets are inconsistent, iteratively generating more restrictive descriptors via a selection model based on metadata associated with the question until the descriptor targets are consistent.
On the hand, as an analogous art on question and answer assessment, Shriberg teaches in response to determining that the determined descriptor targets are inconsistent, iteratively generating more restrictive descriptors via a selection model based on metadata associated with the question until the descriptor targets are consistent (See Figs. 7-8, 10 and [0209]-[0210], selecting the one of the equivalent questions least recently asked from the collected equivalent questions as the next question in the next iteration of the loop, keeping questions fresh by soliciting consistently informative responses over time, a given question is replaced with an equivalent, but different, question in a subsequent conversation. However, the measurement of equivalence may be accurate for comparison of responses to equivalent questions over time to be consistent. A numeric quality score for the question and each of which is represented by one of metric records including a weighted score quantifying the quality of the question as a statistical measure of the weighted word scores of the responses, e.g., a statistical mean thereof. Here the words of the responses teaches the determined descriptor targets and each looping step before the ending one reads on iteratively generating more restrictive descriptors based on the statistical measure of the weighted word scores of the responses as inconsistent of descriptor targets before the lastly obtained descriptor targets, interpreted  the consistent one).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine the teaching of Shriberg with ODUBIYI in view of Dehlinger reference because Shriberg is dedicated to using an automated module to present and formulate query based on target mental states to be assessed, Dehlinger is dedicated to retrieving, analyzing and managing information from citation rich documents and ODUBIYI is dedicated to developing and deploying an automated corporate governance rating software system and the combined teaching would have enabled ODUBIYI in view of Dehlinger to improve the accuracy of rating by assessing multiple different sessions based on statistical means. 
ODUBIYI in view of Dehlinger and further in view of Shriberg further teaches:
returning an answer to the question from consistent descriptor targets (See Shriberg: [0367], determining if the user has answered the question (when the interaction is in a question-answer format); and [0058] and [0065], determining the kind of answers for each question and retrieving passages that contain relevant answers to corresponding questions.).

As per claim 2, ODUBIYI in view of Dehlinger and further in view of Shriberg teaches the method of claim 1, wherein the metadata associated with the question comprises information about a user from whom the question is received (See Shriberg: [0365] and [0350], the confidence measure of Automatic speech recognition (ASR) may be determined based on text metadata (demographic information about the patient, environmental conditions, method of recording, etc.) as well as context (e.g., length of speech sample, question asked) and the other information consumed consists of user data, clinical data and social data for the client being interacted with, as well as model results, NLP outputs and descriptive feature results.).

As per claim 6, ODUBIYI in view of Dehlinger and further in view of Shriberg  teaches the method of claim 1, wherein the more restrictive descriptors are based on an aspect selected from a group consisting of year, demographics and location (See Shriberg: [0350], confidence measure may be determined based on text metadata (demographic information about the patient, environmental conditions, method of recording, etc.) as well as context (e.g., length of speech sample, question asked).).

As per claims 8-9 and 13, the claim recite a system, comprising: 
a memory and a processor coupled to the memory, wherein the processor performs operations, the operations performed by the processor (See Shriberg: [0531], Real-time system 302 includes one or more microprocessors 5202 (collectively referred to as CPU 5202) that retrieve data and/or instructions from memory 5204 and execute retrieved instructions) comprising the steps of the methods as recited in claims 1-2 and 6, respectively, and as rejected above, under 35 U.S.C. § 103 as being unpatentable over ODUBIYI in view of Dehlinger and further in view of Shriberg.
Therefore, claims 8-9 and 13 are rejected along the same rationale that rejected claims 1-2 and 6, respectively.

As per claims 15-16 and 20, the claim recite a computer program product, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations (See Shriberg: [0531], Real-time system 302 includes one or more microprocessors 5202 (collectively referred to as CPU 5202) that retrieve data and/or instructions from memory 5204 and execute retrieved instructions), the operations comprising the steps of the methods as recited in claims 1-2 and 6, respectively, and as rejected above, under 35 U.S.C. § 103 as being unpatentable over ODUBIYI in view of Dehlinger and further in view of Shriberg.
Therefore, claims 15-16 and 20 are rejected along the same rationale that rejected claims 1-2 and 6, respectively.

8.3. Claims 3-5, 7, 10-12, 14, and 17-19 are rejected being unpatentable over 
ODUBIYI in view of Dehlinger and further in view of Shriberg, as applied to claims 1-2, 6, 8-9, 13, 15-16 and 20 above, and further in view of 
 Fedorocko et al.: “ATTRIBUTE ANNOTATION FOR RELEVANCE TO INVESTIGATIVE QUERY RESPONSE”, U.S. Patent Application Publication US 20200201866 A1, filed 2018-12-20 and published 2020-06-25, hereafter “Fedorocko”).

As per claim 3, ODUBIYI in view of Dehlinger and further in view of Shriberg does not explicitly teach the method of claim 2, wherein the metadata associated with the question also comprises attributes of a query session that includes the question.
However, Fedorocko teaches the method of claim 2, wherein the metadata associated with the question also comprises attributes of a query session that includes the question (See Fig. 5, [0008] and [0022], mapping a question to queries based on templates and attributes, and libraries of attributes, patterns, routines, templates and other information are utilized in translating between questions and dataset queries. These libraries may be included in attribute annotation 162 and questions 164. Attribute annotation 162 include attributes (described below) in particular categories with which dataset 152 has been annotated. Such categories are related to the activities in which users of clients 180 and/or 182 are engaged or interested in. Questions 164 includes question templates (hereinafter templates) for the natural language questions, the patterns indicating the relationship between metrics for the question, corresponding database queries and methods/routines usable by engine 170 in answering the questions).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine the teaching of Fedorocko with ODUBIYI in view of Dehlinger and further in view of Shriberg reference because Fedorocko is dedicated to annotating attributes for use in responding to queries and using the annotated attributes, Shriberg is dedicated to using an automated module to present and formulate query based on target mental states to be assessed, and Dehlinger is dedicated to retrieving, analyzing and managing information from citation rich documents and ODUBIYI is dedicated to developing and deploying an automated corporate governance rating software system and the combined teaching would have enabled ODUBIYI in view of Shriberg to improve a user's ability to adequately mine datasets by using the annotated attributes in responding to queries.

As per claim 4, ODUBIYI in view of Dehlinger and further in view of Shriberg and Fedorocko teaches the method of claim 3, wherein if an indication of a specific time period is unavailable in the attributes of the query session or in the question then information associated with a more recent time period is provided in the answer (See Fedorocko: [0046], The data space investigated by the question has been reduced by limiting the time periods to the past and current quarters. If desired, the data space might have been further reduced by specifying specific departments at which diversity is to be investigated. The diversities for the locations and quarters are determined by querying dataset 152. Using the trend_change routine, engine 170 compares the diversity for each quarter for each location to determine whether diversity has declined significantly in any location.).

As per claim 5, ODUBIYI in view of Dehlinger and further in view of Shriberg and Fedorocko teaches the method of claim 3, wherein if an indication of a geographical location is unavailable in the attributes of the query session or in the question then information associated with a location of the user is provided in the answer (See Fedorocko: [0027] and [0042], A dimensional relation attribute includes hierarchies (e.g. a location hierarchy including in descending order of size “continent”, “country”, “region”, “city”, and “department”), and annotation of dataset 152 at 202 and formation of templates at 204 involves the input from experts in the relevant fields via clients 180.).

As per claim 7, ODUBIYI in view of Dehlinger and further in view of Shriberg and Fedorocko teaches the method of claim 1, wherein a plurality of restrictor options that have been used are returned with the answer (See Fedorocko: [0023], in response to the queries and performs any additional processing to provide a number of possible answers to the question including templates. Answer processing 176 may filter, rank or further reduce and order the responses to the question. In so doing, answer processing 176 may also utilize attributes provided by semantics module 160. Answer processing 176 returns the final answer(s) to clients 182.).

As per claims 10-12 and 14, the claim recite a system, comprising: 
a memory and a processor coupled to the memory, wherein the processor performs operations, the operations performed by the processor (See Shriberg: [0531], Real-time system 302 includes one or more microprocessors 5202 (collectively referred to as CPU 5202) that retrieve data and/or instructions from memory 5204 and execute retrieved instructions) comprising the steps of the methods as recited in claims 3-5 and 7, respectively, and as rejected above, under 35 U.S.C. § 103 as being unpatentable over ODUBIYI in view of Dehlinger and further in view of Shriberg and Fedorocko.
Therefore, claims 10-12 and 14 are rejected along the same rationale that rejected claims 3-5 and 7, respectively.

As per claims 17-19, the claim recite a computer program product, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations (See Shriberg: [0531], Real-time system 302 includes one or more microprocessors 5202 (collectively referred to as CPU 5202) that retrieve data and/or instructions from memory 5204 and execute retrieved instructions), the operations comprising the steps of the methods as recited in claims 3-5, respectively, and as rejected above, under 35 U.S.C. § 103 as being unpatentable over ODUBIYI in view of Dehlinger and further in view of Shriberg and Fedorocko.
Therefore, claims 17-19 are rejected along the same rationale that rejected claims 3-5, respectively.
References
9.1. The prior art made of record: 
  A. U.S. Patent Application Publication US-20090089126-A1.
  B. U.S. Patent Application Publication US-20190385711-A1.
  C. U.S. Patent Application Publication US-20200201866-A1.
  F. U.S. Patent Application Publication US-20060149720-A1.
9.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
  D. U.S. Patent Application Publication US-20110125734-A1.
  E. U.S. Patent Application Publication US-20160162841-A1.
Conclusions
10.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.2. The Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlicky, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
10.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mr. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 19, 2022